Case 1:18-cr-00527-KMW Document 215 Filed 09/14/20 Page 1 of 1
Case 1:18-cr-00527-KMW Document 212 Filed 09/11/20 Page 1of1

 

Law Firm of

Susan K Marcus, LLC
29 Broadway, Suite 1412, New York, NY 10006 :

USDC SDNY
DOCUMENT

 

T: 212-792-5131  F: 888-291-2078 E: *eenGehmarce HA LECTRONICALLY FILEI |

DOC #:

September 11, 2020 ;! ee Ee
| DATE FILED: 9/14 [20 {

VIA ECE

Honorable Judge Kimba Wood

United States District Court

Southern District of New York \ EMO EN D0 RSED
500 Pearl Street

New York, NY 10007

In ve: United States v. MeGriff, 18-CR-527
Dear Judge Wood:

I was appointed on April 27, 2020 to advise Mr. McGriff about his plea. Communication
with Mr. McGriff has been extremely difficult because of the lack of in-person visitation at MDC, I
still have not met Mr. McGriff in person, and review of the discovery with him has been impossible.
To adequately review the material with Mr. McGriff and discuss the case with him, I require
additional time. In-person visiting is resuming at MDC, and I hope to be able to make more
headway with him now. Therefore, I request a 60-day adjournment of his sentencing date, with a

corresponding adjournment of the filing deadlines. AUSA Jacob Gutwillig consents to the
adjournment.

Thank you for your consideration of this request.
Sincerely,
i Kw

Susan K. Marcus, Esq.

Sunde ning Ss adyowarned ts Dicemt AY, 2026,
At (R120 p.m- De fendans Submissisn js At
by December | 4- Oovhan Mert Submission 15 AUR

by Decembe~ Al:

: N.Y, NY.
SO ORDERED: N.Y. 4 In ro

tute vn. Wr
~KIMBA M. WOOD |
U.S.D.J.

j

y
+

at
